ORDER
¶ 1 The opinion in the above styled and numbered cause was promulgated on June *22028, 1999. The petitioners, Jerry R. Fent and Margaret B. Fent (collectively, Fent/petition-ers), filed a petition for rehearing on July 2, 1999. Upon consideration of the arguments presented by the petitioners, THE COURT FINDS that the petition for rehearing should be denied.
¶ 2 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 13ih DAY OF JULY, 1999.
¶ 3 HARGRAVE, V.C.J., HODGES, SIMMS, KAUGER, WATT, JJ. concur.
¶ 4 LAVENDER, OPALA, ALMA WILSON, JJ. dissent.